Citation Nr: 9907304	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-20 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right radial head fracture. 

2.  Entitlement to an increased evaluation for a back 
disability characterized as L5 radiculopathy and sciatica, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for left groin pain.

6.  Entitlement to service connection for calluses of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

This case concerns a veteran who had active service in the 
Marine Corps from December 1972 to November 1976, followed by 
participation in the Army National Guard from November 1981 
to December 1983.  The appellant was subsequently 
commissioned as an officer in the Army and served on active 
duty from August 1984 to August 1995, when he retired; he 
served seven months in Southwest Asia during the Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant increased 
(compensable) evaluations for his service-connected residuals 
of a right radial head fracture and bilateral hearing loss, 
as well as an evaluation in excess of 10 percent for the 
service-connected back disability characterized as L5 
radiculopathy and sciatica and entitlement to service 
connection for tinnitus, left groin pain and foot calluses.

In October 1998, a videoconference hearing was held between 
Jackson and Washington, DC, before Michael D. Lyon, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102.

The issues of entitlement to a compensable evaluation for the 
hearing loss disability and entitlement to service connection 
for tinnitus will be addressed in the REMAND section which 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on these issues has 
been obtained by the RO. 

2.  The appellant is right-handed.  The appellant's right 
elbow disability is currently manifested by subjective 
complaints of pain and weakness on use and objective medical 
evidence of slight limitation of motion of the right elbow; 
tenderness to palpation over the area of the radial head; and 
X-ray evidence of degenerative changes of the elbow joint 
space.

3.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the left leg and numbness twice a month, 
and after heavy exertion, and objective medical evidence of 
the ability to ambulate with an unremarkable gait and to 
perform a heel/toe walk as well as squatting and rising 
again; no tenderness in the lower lumbar region; no spasms; 
no pain on motion; intact reflexes and sensation in the lower 
extremities; a slightly limited range of lumbar spine motion; 
and x-ray evidence of mild L4-5 disc space narrowing.

4.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
mild intervertebral disc syndrome or slight limitation of 
lumbar spine motion, but not moderate intervertebral disc 
syndrome, or moderate limitation of motion. 

5.  The evidence does not establish that the appellant 
currently has any disability of the left groin area or 
genitourinary disorder that is related to service.  The 
appellant's complaints of a left groin pain have not been 
shown to have been caused by any pathology or clinically 
significant process.  The appellant has submitted no evidence 
showing any continuing or existing genitourinary pathology 
that is related to service, nor has he submitted any evidence 
showing a current diagnosis or treatment for any left groin 
pain or genitourinary disorder.

6.  The appellant has not submitted medical evidence of any 
nexus between any alleged left groin pain or genitourinary 
disorder and any disease or injury incurred during service.

7.  Affording the appellant the benefit of the doubt, it is 
as likely as not that his currently manifested bilateral 
weightbearing clavi of the feet had their onset in-service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for 
residuals of a fracture of the head of the right (major) 
radius have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5212, 
and 5213 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5289, 5292, 5293, 5295 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for service connection for left groin pain.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

4.  Resolving the benefit of the doubt in favor of the 
appellant, bilateral weightbearing clavi of the feet were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased evaluation claims.

The appellant's claims of entitlement to increased 
evaluations considered in this section are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented claims which are plausible.  The 
evidence on file includes service medical records and VA 
examinations, including x-ray reports.  All relevant facts 
have been properly developed with regard to the issues of an 
increased rating for the right elbow and the back, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) as to these two 
issues.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  
The most current evidence of the present level of disability 
includes the reports from various VA medical examinations 
conducted in August 1995 and October 1995.

If a service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment will be assigned.  38 C.F.R. 
§ 3.321(b)(1). 

A.  Right elbow claim.

Review of the service medical records reveals that the 
appellant is right-handed and that he fractured his right 
radial head in July 1993.  During the appellant's October 
1998 videoconference hearing, he testified that anything that 
put a strain on the right arm resulted in soreness.  He 
reported that he could write and engage in mild activity, but 
could not engage in heavy lifting.  He also stated that he 
had some constant loss of motion and that his arm became weak 
after exertion.  The appellant testified that he took Tylenol 
for the aching soreness in his elbow.  See Hearing Transcript 
pp. 2-6.

During the VA orthopedic examination conducted in October 
1995, the appellant complained of some limitation of motion 
of his right arm and increased pain if he snapped the arm 
into extension.  On physical examination, the right elbow 
exhibited no deformity, redness, heat or swelling.  There was 
tenderness to palpation over the area of the radial head.  
The appellant's elbow lacked 10 degrees of terminal extension 
and there was 140 degrees of flexion; the appellant 
demonstrated full supination and pronation.  The appellant 
could make a good fist and he could oppose his thumb to each 
of his fingertips.  Radiographic examination revealed a mild 
deformity of the radial head with an irregularity of the 
cortex, as well as mild degenerative changes of the elbow 
joint space.  No fluid was observed in the joint space.  A 
diagnosis of residuals of right elbow fracture was rendered 
by the orthopedic examiner. 

An elbow injury may be rated based upon limitation of motion 
of the forearm.  When forearm flexion is limited to 110 
degrees, a noncompensable rating is assigned.  When it is 
limited to 100 degrees, a 10 percent rating is assigned.  
Diagnostic Code 5206.  When forearm extension is limited to 
45 degrees, a 10 percent rating is assigned.  Diagnostic Code 
5207.  Malunion of the radius with bad alignment warrants a 
10 percent rating.  Diagnostic Code 5212.  Limitation of 
supination to 30 degrees or less warrants a 10 percent 
rating.  Limitation of pronation beyond the last quarter of 
the arc, preventing the hand from approaching full pronation, 
warrants a 10 percent rating.  Diagnostic Code 5213.  The RO 
has rated the appellant under the provisions of Diagnostic 
Code 5212.

As noted above, the appellant has suffered degenerative 
changes of the right elbow joint space.  Traumatic arthritis 
is to be rated as degenerative arthritis.  Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  The elbow is to be considered 
a major joint for the purpose of rating disability from 
arthritis.  38 C.F.R. § 4.45(f).

In this case, the fact that there is tenderness on palpation 
and some clinically demonstrated limitation of motion of the 
right elbow, as well as X-ray evidence of arthritis, permits 
the assignment of a 10 percent rating for the appellant's 
service-connected right radius fracture disability.  See 38 
C.F.R. Part 4, §§ 4.45 and 4.59, Diagnostic Code 5003, and 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The other clinical findings, however, do not support a 
disability rating in excess of 10 percent, including the 
findings referring to debility due to pain, and in the 
absence of X-ray evidence of arthritis, these other findings 
would result in a noncompensable rating under the criteria 
from Diagnostic Codes 5212 and 5213, above, and 38 C.F.R. 
§ 4.31.  The appellant's right elbow is only minimally tender 
to palpation and slight limitation is shown in only two of 
its four planes of motion.  See 38 C.F.R. § 4.71, Plate II.  
The 10 percent rating which is being granted as a result of 
this decision adequately compensates the appellant for the 
degree of disability which is objectively shown, including 
that due to soreness and weakness on exertion.  The Board 
notes that there are no other reported clinical indications 
of a significant degree of right elbow pain, such as muscle 
spasm, atrophy, swelling, trophic skin changes, and the like, 
see 38 C.F.R. §§ 4.40 and 4.45, and that the appellant has 
stated that the disability does not prevent him from 
performing other than heavy lifting.  Thus, none of the 
Diagnostic Codes discussed provide a basis for a rating in 
excess of 10 percent for the right elbow disability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and giving the appellant the benefit of the 
doubt, such slight limitation of right elbow motion coupled 
with the clinical finding of tenderness and his complaints of 
chronic pain and weakness on exertion with resultant 
limitation of use, the Board finds that the appellant's 
symptomatology more closely approximates limitation of motion 
of a major joint with evidence of pain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Hence, the evidence supports 
no more than a schedular rating of 10 percent for the right 
elbow pathology.

B.  Back claim.

During the appellant's October 1998 videoconference hearing, 
he testified that he his back is bothered when he sits or 
stands for long periods of time.  He stated that he has 
unpredictable back muscle spasms, which he described as a 
catch in his back.  He reported that he had to stay away from 
lifting anything heavy due to his back.  Additionally, he 
stated that when his back becomes stiff it affects his left 
leg, his gait and his walk; he reported that one time he had 
to wear a brace because of clubfoot.  The back pain was 
described by the appellant as constant, but not a muscle 
pain; he takes Tylenol for the pain.  The appellant also 
testified that he is supposed to do back exercises, but they 
tend to aggravate his back, and that he experiences pain and 
numbness down his left leg approximately two to three times 
per month despite limiting his activities.  See Hearing 
Transcript pp.  6-9 and 17-20.

At the time of a VA orthopedic examination in October 1995, 
the appellant complained of back pain and occasional back 
catching, as well as left leg pain and weakness after 
strenuous activity.  He reported that the last episode of 
significant back pain was two months prior.  On physical 
examination, the appellant was observed to move about the 
room with an unremarkable gait pattern.  He was able to stand 
erect and no spasms or tenderness were present.  The 
appellant could flex to 80 degrees and he demonstrated 35 
degrees of extension; no pain on motion was observed.  
Reflexes and sensation were intact in the lower extremities.  
The appellant was able to heel-toe walk and squat and rise 
again.  X-rays of the lumbar spine revealed an apparent mild 
scoliosis.  There was mild L4-5 disc space narrowing, but no 
other abnormalities were seen.  The orthopedic examiner 
rendered a diagnosis of recurrent lumbar syndrome with left 
leg pain and weakness, asymptomatic at present.  

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent 
evaluation is warranted for a lumbosacral strain where there 
is characteristic pain on motion.  A 20 percent evaluation is 
warranted for a lumbosacral strain when there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A 40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 40 percent evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 
4.71a, Diagnostic Code 5289.  

A 60 percent rating is warranted when a low back disorder 
produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief. 38 C.F.R. § 4.7, 
Diagnostic Code 5293.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6. 

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate moderate intervertebral disc 
syndrome with recurring attacks or moderate limitation of 
motion of the lumbar spine due to the service connected 
pathology.  Muscle spasm, not currently shown would provide 
for an increase under Diagnostic Code 5295.  However, only 
minimal narrowing of the L4-L5 disc space has been 
demonstrated with no muscle spasms, and no degenerative 
changes, arthritis or ankylosis of the lumbar spine has been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5289 are not for application.  The Board has also considered 
the degree of limitation of motion that the appellant has, 
which in this case is slight in terms of the limitation of 
his forward flexion and his extension.  Thus a higher 
evaluation under Diagnostic Code 5292 is not warranted.

Another factor to consider is the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant described to the VA examiner his 
subjective complaints of pain and left leg pain on use, 
although recent objective medical evidence did not show 
findings of tenderness or discomfort on motion.  Although the 
most recent objective medical evidence does not show any 
findings of muscle spasm, weakness or atrophy, left leg 
radiculopathy and sciatica were clinically observed during 
the last two years of the appellant's service.  In addition, 
the appellant has consistently complained of low back pain 
that is worsened upon use.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, (see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the most current medical evidence shows no 
objective evidence that moderate low back impairment is 
demonstrated.  There have complaints of numbness and pain in 
the lower left extremity and back spasms were also reported 
but not observed; however there have been no recent medical 
findings of atrophy or loss of muscle strength or of symptoms 
compatible with sciatic neuropathy.  As such, findings 
commensurate with severe or moderate low back disc impairment 
under Diagnostic Code 5293 are not shown.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.  While 
the medical evidence does support a finding of slight 
limitation of motion under Diagnostic Code 5292, this would 
not result in a higher rating since the rating for moderate 
impairment under that Code is 10 percent.  

In addition, the appellant does not meet the criteria for an 
evaluation greater than 10 percent under Diagnostic Code 
5295.  The most current clinical evidence demonstrates no 
more than mild limitation of motion of the lumbosacral spine, 
without current objective credible evidence of associated 
muscle spasms, sciatica, absent knee jerks, loss of lateral 
motion with osteo-arthritic changes, a positive Goldthwaite's 
sign, listing of the whole spine to the opposite side, or any 
additional neurological symptomatology in order to warrant an 
evaluation in excess of 10 percent under applicable 
diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5295.  

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 10 percent due 
to functional impairment manifested by pain on use or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's back disability 
produces more than mild or slight functional impairment so as 
to warrant a schedular evaluation in excess of 10 percent 
under 38 C.F.R. § 4.40 and § 4.45, or the applicable 
diagnostic codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  The 
appellant's current low back symptomatology more nearly 
approximates the criteria indicative of a 10 percent 
schedular evaluation under Diagnostic Codes 5293 or 5292, and 
therefore, the 10 percent evaluation is continued.  38 C.F.R. 
§ 4.7. 

In light of the above, it must be concluded that a disability 
rating in excess of 10 percent for the service-connected low 
back disability is not warranted.  There is only slight 
limitation of motion, and there is no clinical evidence of 
intervertebral disc syndrome, although the appellant did 
report numbness and pain down the left leg twice a month.  
Additionally, the disability shown to be present is 
consistent with no more than mild lumbosacral strain with 
characteristic pain on motion.  This is supported by the 
appellant's hearing testimony and statements to VA examiners 
as to how and when the pain occurs and what its duration is.

C.  Final considerations for increased rating claims.

With respect to the above two increased rating claims, the 
benefit of the doubt doctrine does not apply, as there is not 
a relative equipoise of evidence both for and against higher 
ratings.  Instead, the provisions of 38 C.F.R. § 4.7 apply, 
and mandate the assignment of the ratings indicated, as the 
degree of disability more nearly approximates the ratings 
assigned than any higher ratings.

Next, assignment of extraschedular ratings has been 
considered, but it is the Board's decision that they are not 
indicated.  The disabilities are both alleged to have 
affected the appellant's employment in that they limited his 
ability to load and unload his truck, but they did not 
markedly do so.  Any significant interference with employment 
that they presented was not marked as evidenced by the 
appellant's testimony that he only had to make alternate 
arrangements for the unloading of the truck 15 to 20 percent 
of the time, and that the operation of the truck clutch was 
not affected.  See Hearing Transcript pp. 16 and 20.  
Furthermore, the appellant has not been hospitalized for 
either disability, nor has he required any extensive 
outpatient treatment.  Therefore, the Board finds that these 
two service-connected disabilities do not present such 
exceptional or unusual disability pictures with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1). 

II.  Service connection claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

A.  Left groin pain.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Veterans Appeals (Court) has said that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) does not arise 
until there is a well-grounded claim.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  For a claim to be well-grounded, there must be 
more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This means that competent medical evidence to 
the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claimant does not meet this burden by merely presenting his 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Review of the service medical records reveals that the 
appellant was never treated for any complaints of left groin 
pain.  The appellant underwent a separation examination in 
May 1995; he did not complain or any groin pain or any 
testicular pain.  No clinical findings pertaining to the 
groin area were made on physical examination.  The appellant 
testified at his October 1998 videoconference hearing that 
doctors have not been able to associate his groin pain with 
any diagnosis, despite extensive testing.  He had originally 
thought that it was a groin pull, but it did not go away, and 
that the pain, which is described as constant, started 
several months before retirement.  The appellant further 
testified that he had undergone a series of tests, including 
x-rays, ultrasound, MRI, prostate and hernia examinations, 
and blood testing, but that "nothing turned up" and 
"everything checked out okay."  See Hearing Transcript pp. 
13-14.  

The appellant underwent a VA medical examination of his groin 
and testes in August 1995.  He complained of mild soreness in 
the lower groin area just to the left of the scrotum.  On 
physical examination there was no swelling, or tenderness in 
the inguinal or groin area; the testes were of normal size 
and consistency; there was no tenderness or enlargement of 
the epididymis; and there was no evidence of an inguinal 
hernia.  The prostate was not enlarged, it was nontender and 
felt benign to the examiner.  The diagnosis was vague groin 
soreness, etiology undetermined.  The examiner also noted 
that this currently was not affecting any activity.

Although the appellant asserts that he currently has a left 
groin disorder that he incurred during his service, his own 
statements, alone, do not provide a sufficient basis for 
finding his claim to be well grounded.  This is because lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

While the appellant has reported left groin pain and been 
extensively worked up for it, there is no current medical 
evidence indicating the existence of any current groin or 
genitourinary disorder.  He has received no diagnosis of, or 
treatment for active groin or genitourinary pathology after 
service.  The appellant has not submitted any competent 
medical evidence demonstrating that he has any disability due 
to left groin or genitourinary pathology.  In the absence of 
competent medical diagnosis of current disability, this claim 
is not well-grounded.

Likewise, the appellant has not provided competent medical 
evidence that the left groin pain he complains of is other 
than benign or that it is clinically significant.  The Court 
has indicated that benefits may not be awarded simply because 
a disease or injury was incurred; rather, service connection 
is authorized only where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Moreover, the Court has held that evidence of service 
incurrence is not sufficient to well-ground a claim under 
38 U.S.C.A. § 5107(a).  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Therefore, since the appellant has failed to 
demonstrate that the left groin pain has resulted in a 
medically documented disability, that claim must be 
considered not well-grounded.  Further, as noted, recent 
examinations have not revealed any clinical reason for left 
groin pain.  Service connection is not in order for a 
disability that is not present.  See Brammer, supra.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO's rating decision of June 1996 and the 
Statement of the Case (SOC) dated in June 1997 indicated to 
the appellant that this claim was being denied because the 
claimed condition was not medically demonstrated to be 
disabling in any way.  The Board views that information as 
informing the appellant of the type of evidence needed- thus 
satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  
Finally, there is no suggestion in the record that there are 
medical records available which, if obtained, would change 
this outcome.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left groin or 
genitourinary disorder or any clinically significant 
condition related to the left groin area, and since he has 
failed to present competent medical evidence that his claim 
of entitlement to service connection for said disorder is 
plausible, that is, he has failed to present medical evidence 
that links the alleged condition to service, the claim for 
service connection for left groin pain must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995). 

B.  Calluses of the feet.

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for calluses of the feet is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, the VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).   On his report of medical 
history filled out in May 1995, the appellant stated that he 
suffered from foot problems, in particular, calluses.  On a 
separate sheet of paper the appellant elaborated, stating 
that he had calluses on his feet from wearing combat boots 
for prolonged periods.  

The appellant underwent a VA skin examination in October 
1995.  The examiner stated that the appellant had 
weightbearing clavi (corns) on his feet.  The Board notes 
that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 249 and 378 (28th ed. 
1994) defines 'callus' as localized hyperplasia of the horny 
layer of the epidermis due to pressure or friction and 'corn' 
as a horny induration and thickening of the stratum corneum 
of the skin of the toes caused by friction and pressure from 
poorly fitting shoes.  The 'stratum corneum epidermidis' is 
defined as the horny layer of epidermis.  Id. at 1586.  
Therefore corns (clavi) are calluses of the feet.

These facts and the doctrine of reasonable doubt, coupled 
with the demonstration of the appellant's specific complaints 
of calluses on the feet at the time of his service separation 
examination, followed by a VA foot examination that supplied 
clinical documentation of those same calluses five months 
later, provide a proper basis for granting service connection 
for calluses (corns, clavi) of the feet. 


ORDER

A 10 percent rating, but not higher, is granted for residuals 
of a fracture of the head of the right (major) radius, 
subject to VA rules governing the payment of monetary 
benefits.

An increased rating for a back disability, characterized as 
L5 radiculopathy and sciatica, is denied. 

A well-grounded claim for service connection for left groin 
pain not having been submitted, the benefit sought is denied.

Service connection for calluses of the feet is granted, 
subject to VA rules governing the payment of monetary 
benefits.


REMAND

The appellant testified during his videoconference hearing 
that he was having more difficulty with his hearing loss.  He 
stated that the hearing loss seemed to be worsening over time 
and that his tinnitus had a gradual onset.  See Hearing 
Transcript p. 20.  The appellant noted that he had not had 
his hearing tested since the October 1995 VA audiometric 
examination and he stated that he still experiences ringing 
in the ears that originally started in-service.  See Hearing 
Transcript pp. 10-12.  

The Board notes that the appellant's hearing acuity was last 
tested over three years ago.  The Board also notes that the 
report of the audiology examination conducted in October 1995 
does not specifically indicate the onset date of the tinnitus 
reported by the appellant or specifically describe how he 
experiences the tinnitus, nor does the report indicate 
whether the tinnitus was etiologically related to service.  
Service medical records indicated in October 1991, and again 
in May 1995, for example, that the appellant was routinely 
exposed to hazardous noise.  To date, there is no medical 
opinion of record stating whether or not there is a 
correlation between this noise exposure and the appellant's 
tinnitus.

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  This duty includes obtaining medical records and 
examinations relevant to the issue on appeal.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals or treatment centers (private, 
VA or military) who provided him with 
relevant treatment for any of his hearing 
and/or ear-related problems since 
service.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant if 
needed, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant at any point 
in the file to request specifically any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

2.  The RO should arrange for a VA 
medical and audiometric examination of 
the appellant by appropriate personnel in 
order to evaluate the etiology and extent 
of any hearing or ear-related 
condition(s).  The claims file, including 
all in-service and post-service treatment 
records, should be made available to the 
examiner(s) prior to examination.  The 
examiner(s) are requested to review the 
pertinent medical records, and provide a 
written opinion as to the severity of the 
appellant's hearing loss and the 
presence, etiology and onset date of any 
tinnitus, if found.  Specifically, the 
examiner(s) are requested to provide an 
opinion as to the medical probability 
that any documented tinnitus is related 
to the noise exposure the appellant had 
in service.  If tinnitus is found, the 
type, frequency of occurrence, duration 
and intensity of the tinnitus must be 
described in  detail.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination and audiometric 
reports.  If the reports do not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner or the 
audiologist for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); and Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals






- 15 -


- 15 -


